 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                         No. 1:15-cv-01077-DAD-BAM
12                       Plaintiff and Judgment
                         Creditor,
13                                                      ORDER TERMINATING WAGE
              v.                                        GARNISHMENT
14
      JOSE V. GARCIA,                                   (Doc. No. 35)
15
                         Defendant and Judgment
16                       Debtor.
17

18    WEST HILLS FUELS, INC.,
19                       Garnishee.
20
21          This matter is before the court on plaintiff United States’ application for an order

22   terminating wage garnishment. (Doc. No. 35.) As set forth in plaintiff’s application, the United

23   States garnished defendant Garcia’s wages from his employer, West Hills Fuels, Inc. (Id.)

24   Defendant’s employment with West Hills Fuels, Inc. ended on approximately December 31,

25   2016, and West Hills Fuels, Inc. has not reinstated or reemployed defendant within 90 days after

26   his dismissal or resignation. (Id.)
27          Good cause appearing from the review of the court files and the United States’ application

28   for an order terminating wage garnishment, the United States’ application (Doc. No. 35) will be
                                                       1
 1   granted. The writ of garnishment issued against Jose V. Garcia is hereby terminated pursuant to

 2   28 U.S.C. § 3205(c)(10)(B).

 3   IT IS SO ORDERED.
 4
        Dated:    October 2, 2018
 5                                                    UNITED STATES DISTRICT JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
